     Case 2:20-cv-00701-TLN-KJN Document 16 Filed 07/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ROBERT OLMER,                                  No. 2:20-cv-0701 KJN P
12                        Plaintiff,
13             v.                                            ORDER AND FINDINGS &
                                                             RECOMMENDATIONS
14    BUTTE COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18            By order filed April 9, 2020, plaintiff’s complaint was dismissed and thirty days leave to

19   file an amended complaint was granted. Plaintiff sought a sixth month extension of time to

20   amend. (ECF Nos. 11 (undated), 14 (dated April 11, 2020)). On April 16, 2020, the court did not

21   find good cause for such a lengthy extension of time, but rather granted plaintiff sixty days in

22   which to file an amended complaint. (ECF No. 13.) Sixty days from that date have now passed,

23   and plaintiff has not filed an amended complaint, or otherwise responded to the April 16, 2020

24   order.

25            In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

26   directed to assign a district judge to this case; and

27            IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

28   110; Fed. R. Civ. P. 41(b).
                                                         1
     Case 2:20-cv-00701-TLN-KJN Document 16 Filed 07/02/20 Page 2 of 2

 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 6   objections within the specified time may waive the right to appeal the District Court’s order.

 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: July 2, 2020

 9

10

11   /olm0701.fta

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
